DETAILED ACTION
Applicant’s arguments, see page 1 of the remarks, filed on May 17, 2022, with respect to specification objections including abstract amendments have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pages 1 and of the remarks, filed on May 17, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 7 and 9-18 has been withdrawn. 
Applicant’s arguments, see pages 2-5 of the remarks, filed on May 17, 2022, with respect to claim rejections under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claim 3 and 18-20 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed May 17, 2022, with respect to the rejection(s) of claim(s) 1-5, 7, 9, and 14-15 under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WEI et al. (US 2019/0108977 A1) and EP 2148442 A1.
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 6-8 under 35 U.S.C. §112(a), the Applicant’s arguments on pages 3 and 4 of the remarks have been fully considered by the examiner, however, the examiner respectfully disagreed with the Applicant’s arguments.
The claimed limitations recited in the independent claim 1 read on the third embodiment of the RF switch shown in Figure 3 only. Claim 1 is not a generic claim which can read on each of the three embodiments of the RF switches shown in Figures 1-3, for example, as discussed in the specification and shown in Figures 1-3, the claimed limitations of the protective circuit applied to the RF switch protective circuit (1200) shown in Figure 3 only, in other words, the protective circuit is not included in the embodiment of Figure 1, and is different than the impedance element (300) in the embodiment of Figure 2. 
The examiner noticed paragraph [0058] stated that “[T]he RF switch 1100 may be connected between a predetermined port P1 and a ground. In an example, the RF switch 1100 may be one of the RF switch 100b, the RF switch 100c, and the RF switch 100d described with reference to FIG. 1 and FIG. 2. Referring to FIG. 3, a predetermined port P1 may be one of the nodes N1, N2, and N3 described with reference to FIG. 1 and FIG. 2, and may be a RF common port in the RF circuit. The RF switch 1100 receives a turn-on voltage or a turn-off voltage from the voltage generator 1300, and is switched.” However, the specification, including paragraph [0058], failed to mention that the RF switch (1100) of the RF switch (1000) shown in Figure 3 includes additional switches shown in Figures 1 and 2, as recited in claims 6-8.   
For at least the reasons stated above, therefore, claims 6-8 remain rejected.

Claim Objections
Claims 4-5 and 9-13 are objected to because of the following informalities:  
Claims 4 and 5, line 4 (both occurrences), “the transistor” should be “the at least one transistor”. 
Claim 9, line 4, “a detection voltage” should be “the detected turn-off voltage”.
Claim 9 (line 6), claim 10 (line 7), claim 11 (line 4), claim 12 (lines 8 and 10), and claim 13 (line 5), “the detection voltage” should be “the detected turn-off voltage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6-8 contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the dependent claims 6-8 which all depend from the independent claim 1, the RF switch system recited in claim 1 read on the RF switch shown in the third embodiment of Figure 3 only. The first RF switch is the RF switch (1100) connected between a port (P1) which receives an RF signal and a ground; and a protective circuit is the RF switch protective circuit (1200), configured to detect a turn-off  voltage (VNEG voltage) applied to the first RF switch to turn the first RF switch off, and applied an impedance value that varies according to the detected turn-off voltage to the port.  However, as recited in claim 6, the claimed limitation of the second RF switch (corresponds to the switch 100a shown in the first embodiment of Figure 1) connected between the port and an antenna (200). Further, regarding both claims 7 and 8, the claimed limitations are directly related to the second embodiment of Figure 2, for example, as recited in claim 7, a first end (N2) of the first RF switch (100c) is connected to the port, an impedance component (300) is connected between a second end (N3) of the first RF switch and the ground, and the first RF switch is configured to transmit the impedance component to tune an antenna. Clearly, as described in the specification related to the third embodiment of the RF switch system shown in Figure 3, including Figures 4-7 didn’t provide support or teaching as recited in claims 6-8 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (US 2019/0108977 A1), hereinafter “Wei” in view of EP 2148422 A1, hereinafter “’442”.
 	Regarding claim 1, Wei discloses alternative impedance matching systems of RF systems in Figures 1, 3, 6, 7, and 8, for example, the impedance matching system of an RF system (lines 1-5 of paragraph [0004]) shown in Figure 7 comprising: a first RF switch (switch 221) connected between a port (input of the switch 221) configured to receive an RF signal (from the RF system or the RF power supply 10); and a protective circuit (including the detection unit 29 and the impedance matching device 21) configured to detect a turn-off voltage (by the detection unit 29, lines 11-18 of paragraph [0057]) applied to the first RF switch to turn the first RF switch off, and apply an impedance value (by the impedance matching device 21, paragraph [0059]) that varies according to the detected turn-off voltage to the port. 
Although Wei teaches that each of the first switch 211 and the second switch 222 may adapt an on-off switch such as a relay, a diode switch or an RF switch, Wei fails to teach that the first switch 221 is connected between the input port and a ground.
‘442 discloses a transmission/reception RF switch in Figure 1 comprising: transmission switches (108, 112) for selecting data transmission between a transmit input signal (104) and a transmission output signal to the antenna (102), and reception switches (110, 114) for selecting a reception signal from the antenna to a reception output signal (106).
‘442 also teaches, as shown in Figure 1 and discussed in paragraph 2 under the related art, a typical RF switch, such as a single pole single through switch, is connected between the input port of the switch and a ground, and is typically form of field effect transistor (FET) as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by ‘442 to limit the voltages generated by the RF power supply (10) to supply either positive voltages or negative voltages through Wei’s switch (221) to protect the damage of the power supply on the circuits within the impedance matching system.
Regarding claim 2, as shown in Figure 7 of Wei’s impedance matching system, wherein the protective circuit (the impedance matching device 21) is connected between the port and the ground. 
Regarding claims 4 and 5, as recited in claim 4, Wei fails to show that the first switch (221) comprises at least one transistor, and the turn-off voltage is applied to either one or both of a gate of the transistor and a body of the transistor.
‘442 further teaches that RF switches such as represented in Figure 1 are most often implemented using semiconductor devices, typically some form of FET as shown in Figure 2 which comprises transistors (208, 210, 212), wherein the control voltage Vcontrol (206) is applied to either one or both of a gate of the transistor and a body of the transistor.
As recited in claim 5 applied to claim 4, Wei’s RF switch system shown in Figure 7 further comprising: a voltage generator (RF power supply 10) configured to generate the turn-off voltage and apply the generated turn-off voltage to the either one or both of the gate of the transistors and the body of the transistors when implements ‘442’s transistors into Wei’s first switch (221).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by ‘442 to implement the transistors of ‘442’s RF switch into Wei’s first switch (221) to apply the turn-off voltage generated by the RF power supply (10) to the one or more of the transistors to provide an “ON” or “OFF” voltage to the impedance matching device (21) to improve the impedance matching of the RF switch circuit.
Regarding claim 6, Wei fails to show or teach that the RF switch system further comprising: a second RF switch connected between the port and an antenna, and configured to turn on and off to switch between transmitting the RF signal to the antenna and not transmitting the RF signal to the antenna.
The RF system shown in ‘442’s transmission side of Figure 1 comprises a second RF switch (108) connected between the transmission input (104) and an antenna (102), and configured to turn on and off to switch between transmitting the RF input signal to the antenna and not transmitting the RF signal to the antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by ‘442 to modify Wei’s RF system to include a second RF switch and an antenna that is capable of operating the second switch to select either an “ON” or “OFF” position in order to control whether the transmission data of Wei’s RF system to be transmitted through the antenna.
Regarding the dependent claim 9 as applied to claim 1, the protective circuit of Wei’s RF system shown in Figure 7 comprises: a voltage detector (detection unit 29) configured to receive the turn-off voltage (from the RF power supply 10), and generate the detected turn-off voltage corresponding to the turn-off voltage; and an impedance variation unit (impedance matching device 21) configured to apply the impedance value that varies according to the detected turn-off voltage to the port to improve the impedance matching of the RF system.
Regarding claim 14, the protective circuit of Wei’s RF system shown in Figure 7 comprises: a voltage detector (detection unit 29) configured to detect a turn-off voltage (from the RF power supply 10) applied to an RF switch (switch 221) to turn of the RF switch; and an impedance variation unit (impedance matching device 21) configured to apply an impedance value that varies according to the detected turn-off voltage between the port and a ground. 
Although Wei teaches that each of the first switch 211 and the second switch 222 may adapt an on-off switch such as a relay, a diode switch or an RF switch, Wei fails to teach that the first switch 221 is connected between the input port and a ground.
‘442 discloses a transmission/reception RF switch in Figure 1 comprising: transmission switches (108, 112) for selecting data transmission between a transmit input signal (104) and a transmission output signal to the antenna (102), and reception switches (110, 114) for selecting a reception signal from the antenna to a reception output signal (106).
‘442 teaches, as shown in Figure 1 and discussed in paragraph 2 under the related art, a typical RF switch, such as a single pole single through switch, is connected between the input port of the switch and a ground, and is typically form of field effect transistor (FET) as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by ‘442 to limit the voltages generated by the RF power supply (10) to supply either positive voltages or negative voltages through Wei’s switch (221) to protect the damage of the power supply on the circuits within the impedance matching system.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3, 15-18, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632